Exhibit 10.1 Oregon Health & Science UniversityTECHNOLOGY TRANSFER AND BUSINESS DEVELOPMENT 0ancroft Street Portland, Oregon 97239 Phone : 503 494-8200 Fax: 503 494-4729 Mail Code: L106TT Andrew R.O. Watson, PhD, CLP Director, Technology Transfer August 8, 2013 David Koos Chairman & CEORegen BioPharma, Inc. 4700 Spring St., #304 La Mesa, CA 91942 Re: Expiration of Exclusive License between Regen BioPharma and Oregon Health & Science University Dear Mr. Koos: In reference to the Exclusive License Agreement between Oregon Health & Science University ("OHSU") and Regen BioPharma, Inc. ("Regen") dated June 5, 2013, it has come to my attention that the patent listed in Appendix A of this license (United States Patent No. 6,821,513) is no longer active. The "Term" of this license, as defined in the license, has therefore expired as no patent rights remain. As Regen has paid OHSU a total of $35,000 to date for the rights granted by OHSU to Regen under this license and considering that no patent rights remain, OHSU is willing to refund the full $35,000 to Regen. Furthermore, OHSU Invoice No. 226423 dated 23-Jul-2013 in the amount of $9,167.31 will be voided and no longer due and payable by Regen. Thank you for your understanding in this matter. Please confirm your acceptance of the above by signing below. Sincerely, Andrew R.O. Watson, PhD, CLP Director, Technology Transfer Agreed and Accepted: David Koos Chairman & CEORegen BioPharma, Inc.Date 8/8/2013
